Citation Nr: 1031241	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-46 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Whether new and material evidence has been received to reopen a 
claim of service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied service 
connection for hearing loss; the Veteran did not appeal that 
decision in a timely manner.  

2.  Evidence submitted since the RO's October 2004 rating 
decision, by itself or when considered with evidence previously 
of record, relates to an unestablished fact necessary to 
substantiate the service connection claim for hearing loss, and 
therefore raises a reasonable possibility of substantiating the 
issue on appeal.  

3.  Competent evidence has not been presented establishing onset 
of bilateral hearing loss during military service, or as the 
result of a disease or injury incurred therein.  


CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied the Veteran 
service connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  Evidence received since the October 2004 rating decision is 
new and material, and the service connection claim for hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).  

3.  Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In September 2008 and April 
2009 letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claim on appeal.  
Additionally, these letters provided him with the general 
criteria for the assignment of an effective date and initial 
rating.  Id.  

The Board notes that, in the present case, complete notice was 
issued prior to the July 2009 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's application to reopen previously 
denied service connection claim, any question as to the adequacy 
of any notice provided by VA therein is rendered moot by the 
Board's actions in reopening this claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded a VA medical examination in May 2009.  The 
Board notes that the VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and is adequate for purposes of this appeal.  While the 
Veteran has questioned the impartiality of the May 2009 VA 
examination, the Board finds no indication that the examiner 
based his conclusions on anything other than the evidence of 
record.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence not 
yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

II. New and material evidence-Hearing loss

The Veteran seeks to reopen a service connection claim for 
hearing loss.  In an October 2004 rating decision, the RO denied 
service connection for an acquired psychiatric disability.  
Because he did not file a timely notice of disagreement regarding 
these determinations, the October 2004 rating decision became 
final.  38 U.S.C.A. § 7105.  

During the course of this appeal, it appears the agency of 
original jurisdiction reopened the Veteran's service connection 
claim and considered it on the merits.  Nevertheless, the Board 
must address the issue of receipt of new and material evidence in 
the first instance because it determines the Board's jurisdiction 
to reach the underlying claims and to adjudicate the claims de 
novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 
(2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and material, 
is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been 
submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the RO).  
See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim was 
appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his claim of 
service connection for hearing loss.  For the reasons to be 
discussed below, at least some of this evidence is new and 
material, and his claim may be reopened for consideration on the 
merits.  

In support of his claim, the Veteran has submitted additional 
evidence, in the form of a March 2009 private medical opinion.  
In this statement, a private physician, W.R.F., M.D., stated the 
Veteran had hearing loss which has been an issue since earlier 
noise exposure during military service.  Dr. F. also diagnosed 
the Veteran as having suspected severe bilateral sensorineural 
hearing loss due to military noise trauma.  

This evidence is new, in that it was not previously submitted at 
the time of the October 2004 denial.  Additionally, the newly 
submitted evidence is not cumulative and redundant of evidence 
already of record, as it suggests that the Veteran's hearing loss 
results from acoustic trauma experienced during military service.  
No such evidence was of record at the time of the prior denial, 
when the RO found no competent evidence the Veteran's hearing 
loss was incurred in or otherwise related to military service.  

Next, because this evidence establishes a current diagnosis of 
hearing loss related to military service, it is material, as it 
bears directly and substantially upon the specific matters under 
consideration.  Additionally, this evidence, by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his service connection claim 
for hearing loss must be reopened and considered on the merits.  

III.  Service connection-Hearing loss

The Board having reopened the Veteran's service connection claim 
for hearing loss, it may now be considered on the merits.  The 
Board finds no prejudice results from adjudication of this issue 
at this time, as this service connection claim was considered on 
the merits by the RO, the agency of original jurisdiction, in 
July 2009.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran seeks service connection for bilateral hearing loss.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be awarded for 
certain disabilities, such as organic diseases of the nervous 
system, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when 
there is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a "disability" when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Use of 38 C.F.R. § 3.385 to define a disability under 38 U.S.C.A. 
§ 1110 as it pertains to hearing loss has been recognized by the 
Court as a reasonable interpretation of the statute.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran's service treatment records indicate his hearing 
acuity was tested on several occasions during military service.  
On his entrance, separation, and periodic examinations, his 
hearing acuity was 15/15 on spoken and whispered voice tests.  
His service treatment records are otherwise silent for any 
indications of hearing loss or acoustic trauma.  Post-service, 
the Veteran did not seek or report treatment for hearing loss or 
a disorder of the ears for many years following service 
separation.  

More recently, the Veteran has undergone both private and VA 
audiological examination, and a current diagnosis of bilateral 
hearing loss has been confirmed.  On VA audiological evaluation 
in August 2007, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
65
65
LEFT
35
45
45
65
65

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and 56 percent in the left ear.  

On a more recent VA audiological evaluation in May 2009, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
90
90
95
100
LEFT
60
70
70
80
85

Speech audiometry revealed speech recognition ability of 30 
percent in the right ear and 32 percent in the left ear.  Based 
on these findings, the Veteran clearly has bilateral hearing loss 
as defined by VA at 38 C.F.R. § 3.385.  

Next, as noted above, the Veteran has submitted a March 2009 
private medical opinion in support of his claim.  In this 
statement, a private physician, W.R.F., M.D., stated the Veteran 
had hearing loss which has been an issue since earlier noise 
exposure during military service.  Dr. F. also diagnosed the 
Veteran as having suspected severe bilateral sensorineural 
hearing loss due to military noise trauma.  Dr. F. did not 
further disclose the basis for his conclusion regarding the 
etiology of the Veteran's hearing loss, or indicate he reviewed 
any records of the Veteran's medical history.  

On VA audiological examination in May 2009, the examiner, a VA 
audiologist, reviewed the Veteran's claims file, to include his 
service treatment records.  The examiner noted that the Veteran 
was not found to have hearing loss at any time during active 
military service, or for many years thereafter.  The record was 
also negative for any in-service acoustic trauma.  Regarding 
hearing loss due to acoustic trauma, the examiner noted that 
studies indicate hearing loss due to such trauma generally did 
not exceed 75dbs at high frequencies and 40dbs at low 
frequencies.  Thus, the Veteran's current hearing loss was not 
consistent with noise-related hearing loss.  Additionally, the 
Veteran did not seek treatment or compensation for hearing loss 
for many years after military service.  In conclusion, the 
examiner found it less likely than not that the Veteran's current 
hearing loss was related to military service.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for hearing loss.  Specifically, while the Veteran has 
demonstrated a current disability of hearing loss as defined at 
38 C.F.R. § 3.385, the preponderance of the evidence is against a 
finding that the Veteran's hearing loss is related to military 
service.  The Board notes the lengthy gap between discharge from 
active duty service in 1957 and the first diagnosis of hearing 
loss, in 2007, a gap of 50 years.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Additionally, presumptive 
service connection is not warranted, as the Veteran has not 
demonstrated an organic disorder of the nervous system which 
manifested to a compensable degree within one year of service 
separation.  

This same time gap between military service and the first 
diagnosis of hearing loss was noted by the May 2009 VA examiner, 
who both personally examined the Veteran and reviewed his claims 
file.  The examiner further determined that the Veteran's current 
hearing loss was inconsistent with hearing loss resulting from 
acoustic trauma.  As the VA examiner's opinion is based on a full 
review of the record and offers a medical basis for the 
conclusions reached, the Board finds it more probative than the 
March 2009 private opinion of Dr. F.  Although the Board does not 
doubt Dr. F. is a competent medical professional, his opinion 
appears to be based solely on the Veteran's self-reported 
history; Dr. F. does not appear to have had the benefit of 
reviewing the Veteran's service treatment records, which remain 
free of any diagnosis of or treatment for hearing loss or 
acoustic trauma.  Furthermore, Dr. F. did not adequately explain 
why the Veteran did not manifest hearing loss until many years 
after his reported acoustic trauma during military service.  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches . . . .  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the [BVA 
as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  In the present case, the Board finds the VA 
opinion to be more probative, as it was based on a more complete 
review of the Veteran's pertinent medical history.  

The Veteran himself has alleged that his current diagnosis of 
hearing loss began during or is otherwise related to military 
service.  As a layperson, however, he is not capable of making 
medical conclusions; thus, his statements regarding causation are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The etiology of hearing loss, 
however, is a complex medical matter; thus, the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  

In conclusion, the preponderance of the evidence is against the 
Veteran's service connection claim for bilateral hearing loss, 
and it must therefore be denied, as his current hearing loss 
manifested many years after service separation and has not been 
shown to be related to military service.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  



ORDER

New and material evidence having been submitted, the service 
connection claim for hearing loss is reopened.  

Entitlement to service connection for bilateral hearing loss is 
denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


